Citation Nr: 1505896	
Decision Date: 02/09/15    Archive Date: 02/18/15

DOCKET NO.  13-03 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for a right knee disability, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from March 1999 to March 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2011 rating decision by the Cheyenne, Wyoming, Regional Office (RO) of the Department of Veterans Affairs (VA).  In December 2014, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived Agency of Original Jurisdiction (AOJ) review of evidence provided in December 2014.


REMAND

A review of the available record indicates that additional development is required and that pertinent evidence may be missing from the record.  At his hearing in December 2014 the Veteran asserted, in essence, that he had experienced right knee problems during active service and that a recently obtained service treatment report showed he complained of problems in both knees.  A copy of that report was subsequently added to the record.  The Veteran also testified that a medical care provider at the Cheyenne VA Medical Center, Dr. B., had related his right knee disorder to his service-connected left knee disability.  However, a copy of that specific report is not included in the available record.  

The Board notes that the Veteran's right knee secondary service connection claim was addressed by VA examination in June 2011, but that the examiner did not address whether the disorder was incurred during active service or whether it had been aggravated by a service-connected left knee disability.  Therefore, additional development is required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all pertinent VA medical records not yet associated with the appellate record, and associate them with the record.  Take specific action to either obtain copies of records from Dr. B. addressing the right knee disorder or explain why those records cannot be obtained.

2.  Schedule the Veteran for a VA joints examination.  The examiner must review the claims file and should note that review in the report.  Any necessary tests or studies should be conducted.  The examiner should provide the following information:

(a)  Diagnose all right knee disabilities.

(b)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability was incurred in service or developed as a result of active service?  Please discuss the significance of the Veteran's complaints of knee pain, tingling, and swelling during service, and the clinical finding of mild intermittent knee pain.

(c)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability is due to or the result of a service-connected left knee disability?

(d)  Is it at least as likely as not (50 percent probability or greater) that any right knee disability has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected left knee disability?

3.  Then, readjudicate the claim.  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

